Name: 89/309/EEC: Commission Decision of 28 April 1989 accepting an undertaking relating to the anti-dumping proceeding concerning certain plain paper photocopiers assembled or produced in the Community by Sharp Manufacturing (UK) Ltd
 Type: Decision
 Subject Matter: electronics and electrical engineering;  Europe;  competition;  Asia and Oceania
 Date Published: 1989-05-09

 Avis juridique important|31989D030989/309/EEC: Commission Decision of 28 April 1989 accepting an undertaking relating to the anti-dumping proceeding concerning certain plain paper photocopiers assembled or produced in the Community by Sharp Manufacturing (UK) Ltd Official Journal L 126 , 09/05/1989 P. 0038 - 0039*****COMMISSION DECISION of 28 April 1989 accepting an undertaking relating to the anti-dumping proceeding concerning certain plain paper photocopiers assembled or produced in the Community by Sharp Manufacturing (UK) Ltd (89/309/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsidized imports from countries not members of the European Community (1), and in particular Article 13 (10) thereof, After consultations within the Advisory Committee as provided for under Regulation (EEC) No 2423/88, Whereas: A. Procedure (1) By Regulation (EEC) No 535/87 (2), the Council imposed definitive anti-dumping duties on imports of plain paper photocopiers (PPCs) originating in Japan. In January 1988, the Commission received a complaint lodged by Cecom, the Committee of European Copier Manufacturers, on behalf of producers of PPCs whose collective output constitutes a major proportion of Community production of the product in question. The complaint contained sufficient evidence that, following the opening of the investigation on PPCs originating in Japan (3), a number of companies where assembling PPCs in the Community under the conditions referred to in Article 13 (10) of Regulation (EEC) No 2423/88. After consultation, the Commission accordingly announced, by notice published in the Official Journal of the European Communities (4), the initiation of an investigation under Article 13 (10) of Regulation (EEC) No 2423/88 concerning PPCs assembled in the Community by the following companies related to or associated with the Japanese manufacturers whose imports of PPCs into the Community are subject to a definitive anti-dumping duty: - Canon Bretagne SA (France), - Canon Glessen GmbH (Germany), - Firma Develop Dr Eisbein GmbH (Germany), - Konica Business Machines Manufacturing GmbH (Germany), - Matsushita Business Machine (Europe) GmbH (Germany), - Olivetti-Canon Industriale Spa (Italy), - Ricoh (UK) Products Ltd (United Kingdom), - Sharp Manufacturing (UK) Ltd (United Kingdom), - Toshiba SystÃ ¨mes (France) SA (France). B. Results of the first investigation (2) The investigation, which covered the period from April 1987 to January 1988, showed that Sharp Manufacturing (UK) Ltd had not assembled or produced PPCs in the Community during the investigation period and that Canon Glessen GmbH and Olivetti-Canon Spa had reached the required 40 % of non-Japanese parts during that period. Accordingly, the relevant anti-dumping duties were not extended to PPCs assembled or produced in the Community by these companies. In addition, Canon Bretagne SA, Firma Develop Dr Eisbein GmbH and Ricoh (UK) Products Ltd offered undertakings during the course of the proceeding which were accepted by the Commission by Decision 88/519/EEC (5). (3) For all other companies investigated, and after taking into consideration the circumstances of each case, Council Regulation (EEC) No 3205/88 (6) extended the anti-dumping duty imposed by Regulation (EEC) No 535/87 to certain PPCs assembled in the Community by these companies. (4) Matsushita Business Machine (Europe) GmbH and Toshiba SystÃ ¨mes (France) SA (7) and subsequently Konica Business Machines Manufacturing GmbH (8) offered undertakings which were accepted by the Commission and Regulation (EEC) No 3205/88 was accordingly repealed (9). C. Subsequent investigation (5) During the first investigation, the Commission established that Sharp Corporation, at its wholly owned subsidiary in the United Kingdom, Sharp Manufacturing (UK) Ltd, had in fact commenced production or assembly of the product concerned subsequent to the reference period. (6) The Commission, accordingly, considered it appropriate that the investigation concerning the production of assembly of PPCs in the Community should also cover assembly or production facilities of Sharp Manufacturing (UK) Ltd and published a notice (1) in the Official Journal of the European Communities to that effect and commenced an investigation. (7) The investigation established that, during the period June to November 1988, the weighted average value of parts and materials of Japanese origin incorporated in all models assembled or produced by Sharp Manufacturing (UK) Ltd was more than 60 %. D. Undertaking (8) Subsequently, Sharp Manufacturing (UK) Ltd offered an undertaking and the Commission verified, at the premises of the company concerned, the contents thereof. This undertaking would remove the conditions justifying the extension to the abovementioned company of the anti-dumping duty imposed on PPCs by Regulation (EEC) No 535/87. In the light of the undertaking offered and of the results of the verification and after consultation, the Commission is satisfied that the changes in the sourcing of parts and materials, the assurances regarding future sourcing and of other aspects of this company's assembly or production operation in the Community are sufficient for the undertaking to be accepted, HAS ADOPTED THIS REGULATION: Sole Article The undertaking offered by Sharp Manufacturing (UK) Ltd in connection with plain paper photocopiers incorporating an optical system (falling within CN codes ex 9009 11 00, ex 9009 12 00 and ex 9009 21 00) introduced into the commerce of the Community after having been assembled in the Community by Sharp Manufacturing (UK) Ltd is hereby accepted. Done at Brussels, 28 April 1989. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 209, 2. 8. 1988, p. 1. (2) OJ No L 54, 24. 2. 1987, p. 12. (3) OJ No C 194, 2. 8. 1985, p. 5. (4) OJ No C 44, 17. 2. 1988, p. 3. (5) OJ No L 284, 19. 10. 1988, p. 60. (6) OJ No L 284, 19. 10. 1988, p. 36. (7) OJ No L 355, 23. 12. 1988, p. 66. (8) OJ No L 43, 15. 2. 1989, p. 54. (9) OJ No L 43, 15. 2. 1989, p. 1. (1) OJ No C 306, 1. 12. 1988, p. 8.